DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.  Claims 8-15 have been cancelled. Claims 1-7 are currently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 recites “wherein the fuel injector elements extend into the second chamber”.  This renders the claim indefinite, as Claim 1 recites “each fuel injector element being entirely disposed between the first and second toroidal casings”.  Claim 1 states the second toroidal casing has an outer wall that defines the second internal chamber, which therefore suggests the fuel injector elements do not extend into the second chamber, since they are entirely between the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shekleton (US 4,955,201).
Regarding independent claim 1, Shekleton discloses a combustor (Shekleton Fig. 1), comprising: 
a first toroidal casing 44 circumscribing an axis CL and having an inlet configured to receive fluid (Shekleton Fig. 1 below, receiving compressed air from diffuser 20), the first casing defining a first internal chamber in fluid communication with the inlet (Shekleton Fig. 1 below); 
a second toroidal casing 32, 34 disposed within the first internal chamber and circumscribing the axis CL, the second casing having an outer wall 34 defining a second internal chamber 38, the outer wall having a plurality of orifices 50 formed therethrough (Col. 3, ln. 57-58, “aligned apertures 50 and 52 respectively in the walls 34 and 44 (FIG. 2)”), the orifices 
a plurality of fuel injector elements 46 (Col. 3, ln. 53-55, “there may be six of the injectors 46 and they will be equally angularly spaced from each other about the axis of rotation of the shaft 10”), each fuel injector element 46 having a first portion 98 disposed about a first axis and a second portion 100 disposed about a second axis, the first axis being oriented at an angle greater than zero degrees with respect to the second axis (the fuel injector has a bent portion 96 that would naturally have a first and second portion oriented at an angle greater than zero degrees, Shekleton Fig. 2 below; Col. 4, ln. 37-44, “each injector 46 includes a generally J-shaped or slightly bent or curved tube 96. One end 98 of the tube 96 is mounted within the coupling 62 in fluid communication with the interior of the tube 64 to receive fuel therefrom. The opposite end 100 of the tube 96 is an open end and is located within the bore 88. As seen in both FIGS. 2 and 4, the end 100 is normal (at right angles) to and located on the axis 89 of the bore 88”), each fuel injector element being entirely disposed between the first and second toroidal casings 44, 34 (Shekleton Fig. 2 below, the fuel injector element portions 98, 100 are between the first and second toroidal casings as shown and do not extend into the combustion chamber, since the end 100 of the fuel injector remains within the bore 88 of funnel element 76; the first toroidal casing comprising a coupling arrangement 62 thereon for coupling the casing to the fuel injector 46), each fuel injector element positioned to inject fuel into the second chamber through the orifices 50 (Shekleton Fig. 2, fuel from the end 100 of the fuel injector 46 injects fuel into the orifice 50 via the bore 88); and 
an outlet structure 36 defining at least one channel in fluid communication with the second chamber, the at least one channel being oriented parallel to the axis (Shekleton Fig. 1 below).

    PNG
    media_image1.png
    457
    580
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    452
    501
    media_image2.png
    Greyscale

Regarding claim 2, Shekleton discloses the combustor of claim 1, wherein the orifices 50 are oriented at an oblique angle with respect to the outer wall (Shekleton Fig. 2 above, the orifices have bodies 76, with bores 88 oriented at an oblique angle relative to the outer wall 34 as shown, Col. 4, ln. 14-21).
Regarding claim 4, Shekleton discloses the combustor of claim 1, wherein the outlet structure 36 comprises an inner wall 28 converging toward the outer wall 34 and is configured to urge high-temperature fluid flowing about the axis within the second chamber through the at least one channel (Shekleton Fig. 2, the inner wall 28 converges towards the outer wall 34 as shown, to urge the combustion gas into the turbine section).
Regarding claim 5, Shekleton discloses the combustor of claim 1, further comprising a plurality of funnel elements 76 (“bodies”, Shekleton Fig. 2 above) disposed within the orifices 50 The bore 88 includes a large section 90, an intermediate diameter section 92 and a constricted diameter section 94”, Shekleton Fig. 2 above).
Regarding claim 6, Shekleton discloses the combustor of claim 1, wherein the fuel injector elements extend into the second chamber 38 (Shekleton Fig. 2, the end 100 of the fuel injector element extends into the bore 88, which passes partially radially inside of the outer wall 34, which could be interpreted as being inside the second chamber 38; see 112(b) rejection above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shekleton in view of Shekleton US 5,363,644, henceforth Shekleton ‘644).
Regarding claim 3, Shekleton discloses the combustor of claim 1, further comprising an ignition source positioned within the second chamber.
Shekleton ‘644 teaches a toroidal combustor 10 (Shekleton ‘644 Fig. 1) having an ignition source 33 (Col. 4, ln. 26-30, “igniter 33”) within the second chamber (Shekleton ‘644 Fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated an ignition system into the system of Shekleton, as .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shekleton in view of Matsuda (US 2004/0036230).
Regarding claim 7, Shekleton discloses the combustor of claim 1, but fails to disclose wherein the second casing comprises ceramic matrix composites.
Matsuda teaches a toroidal combustor 1 (Para. 0031, Matsuda Fig. 1), having an outer casing 2, and an inner combustion liner/second casing L1 that comprises ceramic matrix composites (“CMCs”, Para. 0032, “The combustor liner L consists of an annular outer liner L and an annular inner liner L2 of a diameter smaller than that of the outer liner L1. The liners L1 and IQ are formed of a ceramic material, such as a CMC, i.e., a fiber-reinforced composite ceramic material.”).
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). See MPEP 2144.07.
Therefore it would have been obvious to one of ordinary skill in the art the time the invention was filed to have incorporated the ceramic matrix composite material of Matsuda as the material of the second casing of Shekleton, in order to provide a known combustion liner material that possesses superior heat resistance compared to metallic liners, reducing the amount of cooling needed for the liner, thus improving the thermal efficiency of the combustor (Matsuda 

Response to Arguments
2.	Applicant' s arguments with respect to claims 1-7 have been considered but are moot in view of the new grounds of rejection that was necessitated by Applicant' s amendment. However, to the extent possible, Applicant' s arguments have been addressed in the body of the rejections, at the appropriate locations. 

Pertinent Prior Art
The prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure for teaching various combustor arrangements with fuel injectors disposed at least partially between two toroidal casings.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741